Citation Nr: 9902189	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for gastroesophageal 
reflux disease.

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disorder 
manifested by chest pain.

3. Entitlement to a compensable rating for a migraine 
headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
March 1993 with service in the Southwest Asia theatre of 
operations.

This appeal is before the Board of Veterans Appeals (Board) 
from an August 1996 rating decision of the Chicago, Illinois 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a compensable rating for a migraine 
headache disorder.  This appeal is also from a February 1998 
rating decision which denied service connection for 
gastroesophageal reflux disease (GERD) and determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a disorder manifested by 
chest pain.  In October 1998, the veteran testified before a 
traveling Member of the Board.


REMAND

The veteran essentially contends that he now has a disorder 
manifested by chest pain, which had its onset in service and 
is not attributable to known clinical diagnoses.  Because the 
veteran served in the Southwest Asia theater of operations 
during the Gulf War, he is entitled to further development of 
his claim under the provisions of 38 C.F.R. § 3.317 (1998).

Under 38 U.S.C.A. § 1117, the Secretary of VA may pay 
compensation to any Gulf War veteran suffering from an 
illness or combination of illnesses manifested by signs or 
symptoms of undiagnosed illnesses, and who may have acquired 
these symptoms as a result of exposure to the complex 
biological, chemical, physical and psychological environment 
of the Southwest Asia theater of operations.  The history 
notes that, in addition to exposure to external environmental 
hazards such as fumes and smoke from military operations, oil 
well fires, and the possible exposure to agents of chemical 
and biological warfare, members of the Armed Forces were 
exposed to investigational drugs and vaccines, and were also 
given multiple immunizations.

Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317 provided that the 
veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.

The Board notes that VBA All-Stations Letter 98-17 (2/26/98) 
contains mandatory guidelines for disability examinations of 
Gulf War veterans outlined in a memorandum dated February 6, 
1998.  A review of the record indicates that the veteran 
should be examined pursuant to these guidelines.  The RO is 
advised to obtain a copy of this letter and the accompanying 
memorandum, and to provide the examiner with a copy of the 
guidelines prior to scheduling the examination.

With respect to the issue of service connection for GERD, the 
Board notes that the veteran has testified that he is 
currently receiving treatment for GERD at the Lakeside VAMC.  
In addition, in January 1998, Dr. Agranal indicated that he 
has been treating the veteran at the Lakeside VAMC for 
headaches and GERD.  Copies of complete treatment records 
have not been associated with the claims file and are 
pertinent to the claim.  The United States Court of Veterans 
Appeals has held that when the VA is put on notice that 
records exist that might help the veteran complete his 
application, the VA is obligated to obtain those records.  
Epps v. Brown, 9 Vet. App. 341 (1996).  Moreover, records of 
such treatment are necessary for proper adjudication of the 
veterans claim because they are constructively of record.  
Where documents are within the Secretarys control and could 
reasonably be expected to be a part of the record before the 
Secretary and the Board, such documents are, in contemplation 
of law, before the Secretary and the Board and should be 
included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  
With respect to the issue of a compensable rating for a 
migraine headache disorder, the Board finds that the medical 
evidence of record is inadequate for determining whether a 
compensable rating is warranted.  The most recent VA 
examination was conducted in March 1998; however, the full 
extent of impairment due to the headache disorder is not 
clear from the report of that examination.  Current records 
of the veterans treatment for headaches, identified by Dr. 
Agranal, have not been associated with the claims file and 
may be pertinent to his claim.  The veteran also testified 
that his headaches have caused him to take numerous sick 
leave days from his job.    

In light of the foregoing, and to ensure full compliance with 
the VAs duty to assist under 38 U.S.C.A. § 5103(a), the case 
is REMANDED to the RO for the following:

1. The RO should ask the veteran to 
furnish the names and addresses of any 
health care providers who have treated 
him for a disorder manifested by chest 
pain since March 1993 that are not 
already of record, then obtain copies 
of complete clinical records of all 
such treatment.  The RO should also 
obtain complete clinical records of 
treatment received for his migraine 
headache disorder and GERD at the 
Lakeside VAMC, specifically including 
records identified by Dr. Agranal.  
The veteran should submit reports or 
records verifying time lost from work 
due to his headaches.

2. The RO should then schedule the 
veteran for a VA examination to 
determine whether he has a chronic 
disorder manifested by chest pain.  
The claims file, a copy of this 
REMAND, and a copy of the February 
1998, memorandum containing the 
Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate whether the veteran has a 
chronic disorder manifested by chest 
pain and, if so, whether such 
disability(ies) is due to undiagnosed 
illnesses.  A complete history, which 
includes the initial onset, frequency, 
duration, and severity of all 
complaints of each claimed 
symptom/disability, should be elicited 
from the veteran.  Any indicated tests 
should be performed. 

3. The RO should also schedule the 
veteran for VA neurological 
examination to determine the current 
severity of his service-connected 
migraine headache disorder.  The 
examiner should describe all 
manifestations of the migraine 
headaches.  The examiner is requested 
to provide an opinion as to whether 
any headache attacks are prostrating 
and characteristic of migraine 
headaches.  The frequency and duration 
of any such attacks should be noted.  
The claims folder must be available to 
the examiner for review prior to the 
examination and must include the 1998 
treatment records from Dr. Agranal.  
The examination report should include 
the rationale for all opinions 
expressed.  Prior to the scheduling of 
the examinations, the RO should 
apprise the veteran of the 
consequences of a failure to report 
for VA examinations, pursuant to 
38 C.F.R. § 3.655.

4. If deemed necessary by the RO in light 
of any additional evidence obtained, 
the RO should schedule the veteran for 
a VA gastrointestinal examination to 
determine the existence and probable 
etiology of GERD.  The claims folder, 
along with all additional evidence 
obtained pursuant to the requests 
above, must be available to the 
examiner for review in conjunction 
with the examination.  The examination 
report should reflect review of 
pertinent material in the claims 
folder and include the rationale for 
all opinions given.

5. The RO should then review the claims.  
If any claim remains denied, the 
veteran and his representative should 
be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	George R. Senyk 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
